 

Exhibit 10.1

 

SEPARATION AGREEMENT

 

Effective this 11th day of September, 2019, Joseph Stough, a resident of the
State of Louisiana (“you”), and Waitr Holdings Inc., a Delaware corporation (the
“Company”), hereby enter into this Separation Agreement (this “Agreement”).
Capitalized terms used in this Agreement but not otherwise defined herein shall
have the meanings given to them in your offer letter with the Company dated
November 15, 2018 (the “Offer Letter”).

WHEREAS, you presently serve as the President of the Company pursuant to your
Offer Letter; and

WHEREAS, you have provided notice to the Company of your resignation from your
employment as President of the Company, effective as of the Separation Date
(defined below).

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth in this Agreement, the sufficiency of which the parties
acknowledge, it is agreed as follows: 

1. Termination of Employment. The last date of your employment with the Company
is September 11, 2019 (the “Separation Date”).  Effective as of the Separation
Date, all of your positions with the Company and its affiliates shall
automatically terminate, including, without limitation, your position as
President of the Company. Other than as provided in Section 2, the Separation
Date will be the termination date of your employment for purposes of active
coverage and participation in all benefit plans and programs sponsored by the
Company.  You will be paid all Accrued Amounts due to you through the Separation
Date in accordance with the Offer Letter.

2. Severance Payments. Subject to and conditioned on your execution
and non-revocation of this Agreement and the general release of claims (the
“General Release”), in the form attached hereto as Exhibit A, on or before the
expiration of the consideration period set forth in the General Release, the
Company will provide you with the following (collectively, the “Separation
Benefits”):

 

a. From the Separation Date through the earlier of (i) March 11, 2020, and (ii)
the consummation of a Change in Control (as defined in the Plan), you will
continue to receive Base Salary installments at the rate in effect as of the
Separation Date, less applicable deductions and withholdings, in accordance with
the Company’s customary payroll practices and applicable wage payment laws.

 

b. From the Separation Date until the earliest of: (i) March 11, 2020; (ii) the
date you are no longer eligible to receive COBRA continuation coverage; and
(iii) the date on which you receive substantially similar coverage from another
employer or other source, the Company shall continue to provide medical
coverage, and pay the employer expense, as was provided immediately prior to the
Separation Date. Notwithstanding the foregoing, if the Company’s making payments
under this Section 2(d) would violate the nondiscrimination rules applicable to
non-grandfathered plans under the Affordable Care

--------------------------------------------------------------------------------

Act (the “ACA”), or result in the imposition of penalties under the ACA and the
related regulations and guidance promulgated thereunder), the parties agree to
reform this Section 2(d) in a manner as is necessary to comply with the ACA.

 

3. Revocation Period. You acknowledge and agree that your receipt of the
Separation Benefits is subject to your execution and non-revocation of the
General Release, and that this Agreement will be neither effective nor
enforceable, nor will the Separation Benefits be paid hereunder, unless the
applicable revocation period under the General Release expires without your
revocation thereof.

 

4. Sole and Exclusive Benefits. This Agreement provides for the sole and
exclusive benefits for which you are eligible as a result of your separation of
service with the Company, except as otherwise required by law, and you shall not
be eligible for any contractual benefits under any other agreement or
arrangement providing for benefits upon a separation from service, including,
but not limited to, the Offer Letter and any payments under any severance plan,
policy or program of Employer.

 

5. Governing Law. This Agreement will be construed and interpreted in accordance
with the laws of the State of Louisiana, without regard to conflicts of laws
principles.

 

6. Entire Agreement. This Agreement, together with the General Release, sets
forth the entire agreement between you and the Company, and fully supersedes any
and all prior agreements or understandings between them regarding its subject
matter, including, without limitation, the Offer Letter; provided, however, that
nothing in this Agreement is intended to or shall be construed to limit, impair
or terminate any obligation you may have pursuant to any cooperation,
non-competition, non-solicitation, confidentiality, intellectual property,
non-disparagement or other restrictive covenant agreements that have been signed
by you where such agreements by their terms continue after your employment with
the Company ends, including, without limitation, Sections 6, 7, 8, and 9 (and
the related enforcement provisions) set forth in the Offer Letter, which
Sections shall continue in full force and effect in accordance with their terms.

 

7. Successors and Assigns. This Agreement shall be binding on the Company and
you and upon its and your respective heirs, representatives, successors and
assigns, and shall run to the benefit of the Company and its respective heirs,
representatives, successors and assigns and you and your respective heirs,
representatives, successors and assigns.

 

8. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument. An electronic (including PDF) or
photocopy of this Agreement shall be as binding as the original, manually
executed document.

 

[Signature Page to Follow]




2

 

--------------------------------------------------------------------------------

COMPANY:

 

WAITR HOLDINGS INC.

 

By: /s/ Damon Schramm

Name: Damon Schramm

Title: Chief Legal Officer

 

 

 

EXECUTIVE:

 

/s/ Joseph Stough

Joseph Stough

 

Date: September 11, 2019

 

3

 

--------------------------------------------------------------------------------

 

Exhibit A

 

General Release

 

You, Joseph Stough, in consideration of and subject to the performance by Waitr
Holdings Inc. (the “Company”) of its obligations under the Separation Agreement,
dated as of September 11, 2019, by and between you and the Company (the
“Agreement”), do hereby release and forever discharge as of the date hereof the
Company and all of its parent, subsidiary, and affiliated companies (“Related
Entities”) and all current or former employees, officers, directors, agents,
shareholders, attorneys, accountants, partners, insurers, advisors,
partnerships, assigns, successors-in-interest, joint venturers, and/or
affiliated persons of the Company or of any of the Related Entities (“Related
Persons”) to the extent provided below. Your employment with the Company will
terminate, or has terminated, effective as of September 11, 2019 (the
“Separation Date”).

 

1. You understand that any benefits paid or granted to you under Section 2 of
the Agreement represents consideration for your signing this General Release.
You understand and agree that you will not receive the benefits specified in
Section 2 of the Agreement unless you execute and do not revoke this General
Release within the time period permitted hereafter or breach this General
Release.

 

2. You (on behalf of yourself and all of your heirs, assigns, legal
representatives, successors-in-interest, or any person claiming through you)
hereby release and discharge any claim, charge, complaint, demand, dispute, or
liability of any kind that relates to or involves your employment (or
termination) by the Company and/or your separation from the Company, except
those claims that may arise from any breach of this Agreement by the Company.
This release and discharge includes claims which you have had or now have
against the Company or against any other business that is related to the
Company, including, but not limited to the Related Entities or against any of
the Related Persons. The claims being released by you include, but are not
limited to, any and all claims for pay, benefits, damages, fees and costs, or
any other relief that may be or could have been asserted in any legal or
administrative proceeding under federal law, including, but not limited to, the
Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C.A. §§ 621 et
seq., Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000
et seq., 42 U.S.C.A. § 1981, the Americans With Disabilities Act, as amended, 42
U.S.C.A. App. §§ 12101 et seq., the Family and Medical Leave Act, 29 U.S.C.A. §§
2611 et seq., the Employee Retirement Income Security Act of 1974, as amended,
29 U.S.C.A. App. §§ 1.001 et seq.; or under any state or local statute or
regulation, Act or law similar to the federal laws; or any claim for tortious
conduct, including, but not limited to, defamation or slander, infliction of
emotional distress, negligence, interference with contract, or for breach of
contract or equitable relief. In short, you knowingly and voluntarily release
any and all claims you have had or may have against the Company, the Related
Entities and the Related Persons, in accordance with the terms set forth herein.
Notwithstanding the foregoing and/or for the avoidance of doubt, nothing in this
General Release shall release or impair (i) your right to enforce the terms of
the Agreement or this General Release, (ii) any rights you may have to receive
benefits that have accrued and vested prior to the date of this General Release,
(iii) any rights you may have to indemnification pursuant to the Company’s
directors and officers liability insurance policy currently in effect, the
Company’s bylaws, your Offer Letter, or applicable law, (iv) your rights as a
shareholder in the Company,

 

--------------------------------------------------------------------------------

including without limitation by law or under any agreement governing the rights
of shareholders; or (v) any rights that cannot be waived under applicable law.

 

3. You and the Company acknowledge and agree that this General Release does not
waive or release any rights or claims that you may have under the Age
Discrimination in Employment Act of 1967 which arise after the date you execute
this General Release.

 

4. You and the Company acknowledge and agree that this General Release does not
release, waive, or discharge any right you may have to file an administrative
charge with the Equal Employment Opportunity Commission (“EEOC”), National Labor
Relations Board, or any other government agency charged with the enforcement of
any law. Moreover, nothing in this General Release is intended to or shall
interfere with your right to participate in a proceeding with any appropriate
federal, state, or local agency enforcing discrimination laws, nor shall this
General Release prohibit you from cooperating with any such agency in its
investigation, provided that if any such agency or any third party obtains an
award of damages from the Company on your behalf, you agree to turn over any
such amounts to the Company.

 

5. This Agreement will be construed and interpreted in accordance with the laws
of the State of Louisiana, without regard to conflicts of laws principles.

 

6. This Agreement may be executed in two or more counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument. An electronic (including PDF) or photocopy of this
Agreement shall be as binding as the original, manually executed document.

 

7. Whenever possible, each provision of this General Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

8. You understand that you have been given twenty-one (21) days from the receipt
of this General Release to consider it, and that you may revoke this General
Release within seven (7) calendar days of your execution thereof by delivery and
receipt of a written notice of revocation to Damon Schramm, the Company’s
General Counsel, by midnight on or before the seventh (7th) calendar day after
you deliver an executed copy of this General Release. Provided that you execute
and do not revoke this General Release, this General Release shall become
effective on the eighth (8th) calendar day after the date on which you sign this
General Release.

BY SIGNING THIS GENERAL RELEASE, YOU REPRESENT AND AGREE THAT:

 

(a)

YOU HAVE READ IT CAREFULLY;

 

(b)

YOU HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND YOU
HAVE DONE SO OR, AFTER CAREFUL READING AND

 

--------------------------------------------------------------------------------

 

CONSIDERATION, YOU HAVE CHOSEN NOT TO DO SO OF YOUR OWN VOLITION;

 

(c)

YOU HAVE HAD AT LEAST TWENTY-ONE (21) DAYS FROM THE DATE OF YOUR RECEIPT OF THIS
GENERAL RELEASE TO CONSIDER IT;

 

(d)

YOU UNDERSTAND THAT YOU HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS GENERAL
RELEASE TO REVOKE IT; THAT THIS GENERAL RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED; AND THAT REVOCATION CAN BE
MADE BY DELIVERY AND RECEIPT OF WRITTEN NOTICE AS DESCRIBED ABOVE;

 

(e)

YOU HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY FOR GOOD AND
VALUABLE CONSIDERATION AND WITH THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE YOU
WITH RESPECT TO IT; AND

 

(f)

YOU AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY YOU.

PLEASE READ THIS AGREEMENT CAREFULLY.

THIS GENERAL RELEASE INCLUDES A

RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

 

COMPANY:

 

WAITR HOLDINGS INC.

 

By: /s/ Damon Schramm

Name: Damon Schramm

Title: Chief Legal Officer

 

 

 

EXECUTIVE:

 

/s/ Joseph Stough

Joseph Stough

 

Date: September 11, 2019

 

 